Exhibit Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption “Financial Highlights” in the Prospectus/Proxy Statement of Federated Short-Term U.S. Government Trust, a portfolio of Money Market Obligations Trust, and to the incorporation by reference of our report, dated September 21, 2009, on the financial statements and financial highlights of Federated Short-Term U.S. Government Trust, included in the Annual Report to Shareholders for the year ended July 31, 2009, in the Prospectus/Proxy Statement included in this Registration Statement on Form N-14. We also consent to the reference to our firm under the captions "Independent Registered Public Accounting Firm” and “Financial Highlights” in the Federated Short-Term U.S. Government Trust Statement of Additional Information and Prospectus, respectively, dated September 30, 2009, on Form N-1A, which were filed with the Securities and Exchange Commission in Post-Effective Amendment No. 106 (File No. 33-31602), and are incorporated by reference into the Statement of Additional Information and Prospectus/Proxy Statement, respectively, included in this Registration Statement on Form N-14.We further consent to the incorporation by reference of our report, dated September 21, 2009, on the financial statements and financial highlights of Federated Short-Term U.S.
